Notice of Allowability
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/29/2022 has been entered and fully considered. 
Claims 1 and 17-19 are amended by the Applicant. Claims 2 and 20-21 are cancelled. Claims 17 and 18 had been withdrawn from examination and are hereby rejoined by the Examiner. Claims 1 and 3-19 are pending and they are allowed.
Election/Restrictions
Claims 1, 3-16, and 19 are allowable. Claims 17-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention I (apparatus claims 1, 3-16, and 19) and invention II (method claims 17-18), as set forth in the Office action mailed on 1/24/2020, is hereby withdrawn and claims 17-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The closest prior art to the independent claims 1 and 17-19 was UCKELMANN (US-2013/0108726), hereinafter UCKELMANN.
UCKELMANN discloses a three-dimensional printing method and apparatus that comprises of  an operative surface, an energy source for emitting at least one energy beam onto the operative surface, and a powder dispensing mechanism comprising a plurality of supply hoppers and a supply controller to dispense powder adapted to be melted by the energy source from each of the plurality of supply hoppers.
UCKELMANN further discloses the plurality of supply hoppers are configured to deposit a plurality of layers of powder simultaneously such that each layer in the plurality of layers of powder is dispensed onto a subjacent layer in the plurality of layers of powder and the plurality of layers of powder are formed in a staggered manner such that, when being worked on by the at least one energy beam, each layer in the plurality of layers of powder has an exposed topmost surface section that is not covered by an overlying layer of powder.
Additionally, it would have been obvious to apply UCKELMANN teachings for producing a plurality of three-dimensional objects to a single three-dimensional object. 
UCKELMANN, however, fails to disclose that the energy source is configured to be re-oriented to direct the at least one energy beam onto different layers among the plurality of layers.
One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to modify the combination above to arrive at the invention as claimed.
As such claims 1, 17-19, and claim 1’s dependent claims 3-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748